Title: Mary Smith Cranch to Abigail Adams, 23 April 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy April 23d 1798
        
        I write now merely to inform you that I have reciev’d your two Lettes of the 9th & 13th of this month & Shall answer them by the next mail. I reciv’d them both last Saturday with the instructions & dispatches— I do not wonder that the Jacobins in Senate house & every where else Should be Struck dumb.— do you really Suppose Galletan Sinscere in his declarations? & what says mr Nicolas?— the chronical has got a mortal wound. it agonzes. we thank you my dear Sister for all your communications. I wonder how you have preserv’d your health thro So much trouble & anxiety as you have had to incounter this winter. but I feel as if they were over as it relates to the Sentiments of the People & as to France She has sprung a mine which will distroy her influence here. the Southern States will assuredly become a prey to their Slaves if they do not take great care. how blind they are?
        Doctor Tufts has left the inclos’d memorandom for me to send you. we think you had better have two of those chambers thrown into one for a Library it will be much larger & more pleasenter than the old one. that will make a Bedroom large enough for mr Porter when the entry & Stairs are taken from it. I think you would like to have a chimney in the Library— take in the two east chambers would be furtherest from the noise of the Family. the Doctor is concern’d about the expences exceeding what he at first calculated & does not know what to do about mentioning it to the President he knows him to be burthen’d with publick troubles & concrns enough without having much care for his private matters. you must direct what method the Doctor must persue to Stere right
        I rejoice to here mr Greenleaf is releas’d & hope he will get into better business than speculating—
        mrs Clark wants firmness of mind. She is confin’d & her children taken from her. it was a dreadful shock be Sure but She has not poverty to contend with & ought to Submit with dignity & christian resignation.
        Coll. Billings was buried a Saturday. but mr Soule to my astonishment was down Stairs yesterday & will be about again Soon I hope. Sukys lamp is not yet extinguish’d She has seem’d to be almost gone Several times & then lights up again. but the oil is almost spent—
        
        I was to see miss Paine a friday I found her patiently waiting her great change— She has had a distress’d winter but can chear up as she use’d to do when she was brightend by the countenance of a Friend. mrs Rhodes went with me I shall visit her again in a few days & will give her your token of remembrance. we are all well mrs Black drinks Coffee with me this afternoon She has just Sent a Letter to be inclos’d— I Shall forward cousens letters to her sister Betsy. her mother is well. we had a Severe thunder Storm last evening. I think the thunder broke close by but have not heard I have not heard again from Betsy Shaw. I am very uneasy about her cough & cold fits
        I wonder cousen Betsy Smith has not written me a line. the caps you was So kind as to send my Daughters I do not see how did you Send them? The post will be upon me. I was too sick yesterday to write or you would have had a longer Letter from your ever affectionate Sister
        
          Mary Cranch
        
      